DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 4, 5, 7, 10, 13, 16, 17, 19, 22, 25, 28, 29, 31, 34, 37, 40, 41, 43, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al 20080177886 in view of Vacanti et al 20190056488 (hereinafter Vacanti).
Regarding claim 1, Singh discloses a method for suppressing interference implemented by a user equipment (UE) with a radar in a communication system (wireless station, see figs. 1-3, [0021], [0024]), comprising:
selecting waveform parameters for transmission of a radar waveform, wherein the selecting comprises varying the waveform parameters (determining a time period reserved for use of a 60 GHz data channel, and changing the use indication of the 60 GHz data channel to renew or extend the reservation period, see fig. 3, [0024]-[0025]);
transmitting an indication of one or more of the selected waveform parameters over the communication system (C1, C2, see figs. 2-4, [0024]-[0033]); and
transmitting the radar waveform according to the selected waveform parameters (see figs. 2-4A, [0023]-[0027]).
	Singh does not disclose wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps.

	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vacanti with Singh by transmitting changing operation parameters of chirp signals transmitted from a portable radar device, as disclosed by Vacanti, for the benefit of optimize the performance of the receiver when scanning for receive signals.
	Regarding claim 13, Singh discloses an apparatus for suppressing interference implemented by a user equipment (UE) with a radar in a communication system (wireless station, see figs. 1-3, [0021], [0024]), comprising:
means for selecting waveform parameters for transmission of a radar waveform, wherein the selecting comprises varying the waveform parameters for the waveform (determining a time period reserved for use of a 60 GHz data channel, and changing the use indication of the 60 GHz data channel to renew or extend the reservation period, see fig. 3, [0024]-[0025]);
means for transmitting an indication of one or more of the selected waveform parameters over the communication system (C1, C2, see figs. 2-4, [0024]-[0033]); and

	Singh does not disclose wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps.
	In the same field of endeavor, Vacanti discloses a method comprising selecting waveform parameters for transmission of a waveform, wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps (portable radar transmits chirp signals, and the radar operating parameters can be changed to change the modulation waveform, modulation bandwidth, or chirp time of the radar beam, see figs. 1-2, [0025], [0029]-[0030], [0042]-[0043], [0072], [0074]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vacanti with Singh by transmitting changing operation parameters of chirp signals transmitted from a portable radar device, as disclosed by Vacanti, for the benefit of optimize the performance of the receiver when scanning for receive signals.
	Regarding claim 25, Singh discloses an apparatus for suppressing interference implemented by a user equipment (UE) with a radar in a communication system (wireless station, see figs. 1-3, [0021], [0024]), comprising:
a processor (see fig. 6, [0049], [0053]);
memory coupled to the processor (inherent feature, see fig. 6, [0049], [0053]); and

select waveform parameters for transmission of a radar waveform, wherein the selecting comprises varying the waveform (determining a time period reserved for use of a 60 GHz data channel, and changing the use indication of the 60 GHz data channel to renew or extend the reservation period, see fig. 3, [0024]-[0025]);
transmit an indication of one or more of the selected waveform parameters over the communication system (C1, C2, see figs. 2-4, [0024]-[0033]); and
transmit the radar waveform according to the selected waveform parameters (see figs. 2-4A, [0023]-[0027]).
	Singh does not disclose wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps.
	In the same field of endeavor, Vacanti discloses a method comprising selecting waveform parameters for transmission of a waveform, wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps (portable radar transmits chirp signals, and the radar operating parameters can be changed to change the modulation waveform, modulation bandwidth, or chirp time of the radar beam, see figs. 1-2, [0025], [0029]-[0030], [0042]-[0043], [0072], [0074]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vacanti with Singh by transmitting changing operation parameters of chirp signals transmitted from a 
	Regarding claim 37, Singh discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor of an apparatus (see fig. 6, [0049], [0053]) to suppress interference implemented by a user equipment (UE) with a radar in a communication system (wireless station, see figs. 1-3, [0021], [0024]), the processor-executable instructions configured to cause the processor to:
select waveform parameters for transmission of a radar waveform (determining a time period reserved for use of a 60 GHz data channel, and changing the use indication of the 60 GHz data channel to renew or extend the reservation period, see fig. 3, [0024]-[0025]);
transmit an indication of one or more of the selected waveform parameters over the communication system (C1, C2, see figs. 2-4, [0024]-[0033]); and
transmit the radar waveform according to the selected waveform parameters (see figs. 2-4A, [0023]-[0027]).
	Singh does not disclose wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps.
	In the same field of endeavor, Vacanti discloses a method comprising selecting waveform parameters for transmission of a waveform, wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps (portable radar transmits chirp 
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vacanti with Singh by transmitting changing operation parameters of chirp signals transmitted from a portable radar device, as disclosed by Vacanti, for the benefit of optimize the performance of the receiver when scanning for receive signals.
	Regarding claims 4, 16, 28, and 40  as applied to claims 1, 13, 25, and 37, Singh further discloses wherein the transmitting the indication of the one or more of the selected waveform parameters comprises: broadcasting the indication of the one or more of the selected waveform parameters on one or more side-communication channels between the UE and one or more additional UEs (see [0024]-[0025]).
	Regarding claims 5, 17, 29, and 41  as applied to claims 1, 13, 25, and 37, Singh further discloses wherein the transmitting the indication of the one or more of the selected waveform parameters comprises: transmitting the indication of the one or more of the selected waveform parameters on an uplink channel between the UE and a network entity (see [0040]-[0045], [0052]).
	Regarding claims 7, 19, 31, and 43 as applied to claims 1, 13, 25, and 37, Singh further discloses broadcasting a beacon, a coded discovery message, or a combination thereof on one or more side-communication channels between the UE and one or more additional UEs to indicate a location of the UE (C1, C2, see figs. 2-4, [0024]-[0033], [0040]).
claims 10, 22, 34, and 46 as applied to claims 1, 13, 25, and 37, Singh further discloses wherein the selected waveform parameters comprise a frequency range, a chirp duration, a frequency offset, or a combination thereof (see [0023]-[0024], [0026]-[0030]).
Claims 2, 14, 26, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al 20080177886 in view of Vacanti et al 20190056488 (hereinafter Vacanti) as applied to claim 1 above, and further in view of Pan et al 20080037669 (hereinafter Pan).
Regarding claims 2, 14, 26, and 38 as applied to claims 1, 13, 25, and 37,  Singh as modified by Vacanti discloses the claimed invention except wherein the selecting the waveform parameters comprises: selecting a codeword from a codebook comprising a plurality of codewords, wherein the codeword indicates the selected waveform parameters. 
In the same field of endeavor, Pan discloses wherein the selecting the waveform parameters comprises: selecting a codeword from a codebook comprising a plurality of codewords, wherein the codeword indicates the selected waveform parameters (see fig. 2, [0018]-[0019], [0023], [0027]-[0028]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pan with Singh as modified by Vacanti by selecting a codework from a codebook as disclosed by Pan, for the benefit of efficiently selecting codewords for MIMO communication between wireless stations.

Claims 6, 18, 30, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al 20080177886 in view of Vacanti et al 20190056488 (hereinafter Vacanti) as applied to claim 1 above, and further in view of Chaudhuri et al 20180145855 (hereinafter Chaudhuri).
Regarding claims 6, 18, 30, and 42 as applied to claims 1, 13, 25, and 37, Singh as modified by Vacanti discloses the claimed invention except receiving, from a network entity, information of a set of codewords being used in proximity to the UE.
In a similar field of endeavor, Chaudhuri discloses a user equipment receiving, from a network entity, information of a set of codewords being used in proximity to the UE (see [0052]-[0053], [0075]-[0080], [0085], [0098]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chaudhuri with Singh as modified by Vacanti by assigning a codeword to a wireless station in the manner disclosed by Chaudhuri, for the benefit of improving non-orthogonal multiple access in a wireless communication network by reducing interference.
Claims 12, 24, 36, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al 20080177886 in view of Vacanti et al 20190056488 (hereinafter Vacanti) as applied to claim 1 above, and further in view of Fang 20190219683 (hereinafter Fang).
Regarding claims 12, 24, 36, and 48 as applied to claims 1, 13, 25, and 37, Singh as modified by Vacanti discloses the claimed invention except phase-coding one or more chirps of the radar waveform to avoid coherent addition of chirps with other radar waveforms in the communication system.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fang with Singh as modified by Vacanti by phase-coding the transmitted chirp signals, for the benefit of providing robustness of the signal in the presence of multipath, interference, and jamming.
Allowable Subject Matter
Claims 3, 8, 9, 11, 15, 20, 21, 23, 27, 32, 33, 35, 39, 44, 45, and 47 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The novel features of claim; identifying a set of codewords for additional UEs within a threshold distance; and varying the waveform parameters for the at least one chirp with uniform distribution within a range such that a distance is maximized between the selected codeword and the identified set of codewords, receiving information of a set of codewords used by additional UEs on one or more side-communication channels between the UE and one or more of the additional UEs, wherein the waveform parameters are varied based at least in part on the information of the set of codewords used by the additional UEs, and identifying, for the radar waveform, a range of interest for interference sources; and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blanchflower et al 20120200743 discloses transmission of chirp signals between multiple mobile computing devices.
Xiao et al 20180248596 discloses channel estimation for millimeter-wave communication/data link and corresponding codebook design.
Jiang et al 20180102877 discloses adaptive codeword and codeblock selection in wireless communications.
Zhang et al 20170195033 discloses terminal, base station, base station controller, and millimeter-wave cellular communication method.
Hansen et al 20080310354 discloses a method and system for low rate MAC/PHY for 60 GHZ transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648